       Case 1:20-cv-09137-JSR Document 44 Filed 01/28/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
STAFFORD BROUMAND, M.D.,            :
                                    :                    20-cv-9137 (JSR)
                                    :
        Petitioner,                 :
                                    :                          ORDER
                -v-                 :
                                    :
JEREMY JOSEPH, PATRICIA HAWKINS,    :
SEAN GABRIEL, LEIGH SLAUGHTER, and :
JENNIFER A. GREENHALL,              :
                                    :
        Respondents.                :
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

      Petitioner      Stafford     Broumand,     a     party     to    an    ongoing

arbitration in New York, brought the instant petition pursuant to

9   U.S.C.   §   7   to   compel   respondents   to     comply    with      arbitral

subpoenas directing them to appear at an evidentiary hearing to

provide testimony and documents. Before the Court are the motions

of respondents Jeremy Joseph and Sean Gabriel to dismiss the

petition. Upon consideration, the motions are hereby granted. A

memorandum explaining the reasons for this ruling will issue in

due course. The Clerk of the Court is directed to close the entry

at docket number 27.

      SO ORDERED.

Dated:       New York, NY                            _______________________
             January 28, 2021                        JED S. RAKOFF, U.S.D.J.
